PER CURIAM.
The defendant was convicted of aggravated assault and unlawful discharge of a firearm, pursuant to a guilty verdict of the jury. Upon timely motion, a new trial was granted on the ground of newly discovered evidence.
It is contended by the state in this appeal that the trial court abused its discretion in ordering a new trial. On the record, we find no merit in such contention. See Jackson v. State, 416 So.2d 10 (Fla. 3d DCA 1982); Jones v. State, 233 So.2d 432 (Fla. 3d DCA 1970). Therefore the order appealed is affirmed.
Affirmed.